Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding claim 1:
“A method of remotely controlling a 2vehicle, the method comprising steps:
3creating an exterior situation image for the vehicle 4using a sensor system that detects surroundings of the 5vehicle;
6specifying a specified trajectory for the vehicle 7using a driver assistance system of the vehicle;
avia a wireless data link between the vehicle and a 9remote control that is arranged spatially separately from 10the vehicle, wirelessly transmitting the exterior situation 11image and the specified trajectory from the vehicle to 12the remote control;
14continuously determining a quality of the wireless 1sdata link; 
16comparing the quality to a predetermined first quality 17level and to a predetermined second quality level that is 18below the predetermined first quality level; 
19only when the quality of the wireless data link at 20least reaches the predetermined first quality level, 21controlling the vehicle based on remote control data that 22is generated by the remote control in response to an 23actuation of an operating element of the remote control by 24a human operator, and that is transmitted from the remote 25control to the vehicle via the wireless data link; and


only when the quality of the wireless data link at least reaches the predetermined second quality level, 28controlling the vehicle based on a remotely corrected 29trajectory that is generated by 
Regarding claim 10:
“A system for remotely controlling a 2vehicle, the system comprising a remote control that is 3arranged spatially separately from the vehicle, and is 4configured:
sto wirelessly receive from the vehicle, via a 6wireless data link between the vehicle and the remote control, an exterior situation image for the vehicle and a specified trajectory for the vehicle, 
to continuously determine a quality of the wireless 14data link, 
1sto compare the quality to a predetermined first 16quality level and to a predetermined second quality level 17that is below the predetermined first quality level, 
18only when the quality of the wireless data link at 19least reaches the predetermined first quality level, to 20control the vehicle based on remote control data that is 21generated by the remote control in response to an actuation 22of an operating element of the remote control by a human 23operator, and that is transmitted from the remote control 24to the vehicle via the wireless data link, and 
25only when the quality of the wireless data link at 26least reaches the predetermined second quality level, to 27control the vehicle based on a remotely corrected 28trajectory that is generated by 
Status of Application
Claims 1, 4, and 7-16 are pending. Claims 1 and 10 are the independent claims. Claims 1, 4, and 7-10 have been amended. Claims 2-3 and 5-6 have been cancelled. Claims 11-16 have been added. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 09/21/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 09/21/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicant’s remarks will be addressed in the order they were presented.
	Office Note: Claims 2-3 and 5-6 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.

	With respect to the claim rejections of claims 1, 4, and 7-10 under 35 U.S.C. § 112(b), applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The claim rejections of claims 1-10 under 35 U.S.C. § 112(b) have been withdrawn.
	With respect to the claim rejections of claims 1, 4, and 7-10 under 35 U.S.C. § 102 and 103, applicant’s “Amendments and Remarks” have been fully considered and were persuasive. The claim rejections of claims 1, 4, and 7-10 under 35 U.S.C. § 102 and 103 have been withdrawn.
Allowable Subject Matter
	With respect to claims 1, 4, and 7-16: claims 1 and 10 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
	The allowable subject matter found in the claims 1 and 10 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:
“14continuously determining a quality of the wireless 1sdata link; 16comparing the quality to a predetermined first quality 17level and to a predetermined second quality level that is 18below the predetermined first quality level; 19only when the quality of the wireless data link at 20least reaches the predetermined first quality level, 21controlling the vehicle based on remote control data that 22is generated by the remote control in response to an 23actuation of an operating element of the remote control by 24a human operator, and that is transmitted from the remote 25control to the vehicle via the wireless data link; and

 only when the quality of the wireless data link at least reaches the predetermined second quality level, 28controlling the vehicle based on a remotely corrected 29trajectory that is generated by the 
Claim 10 contains similarly worded limitations.33
	The closest prior art of reference is Rust et al. (US 2017/0192423 A1). Rust describes a method for remotely assisting the control of an autonomous vehicle, including using a wireless data link to receive the exterior situation from the vehicle and controlling the vehicle either through direct control of the autonomous vehicle or a corrected trajectory. However, Rust does not describe differentially performing or allowing those forms of control based on multiple predetermined thresholds of the quality of the wireless data link.
	Another prior art of reference is Yunoki et al. (US 2018/0231982 A1). Yunoki describes a system for remotely controlling a moving object. The disclosure includes determining whether to perform remote control or have the moving object perform local autonomous control based on the quality of the wireless data link and the quality necessary for remote controlled movement. However, Yunoki only describes the use of one quality threshold, between remote control of the moving object and local autonomous control, without any recitation of the use of multiple thresholds for differentiating between remote control, remote trajectory correction, and local control.
	Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore claims 1 and 10 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        December 17, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669